KAREN MARIE BROWN,                           )
                                             )
       Petitioner-Respondent,                )
                                             )
v.                                           )        No. SD35304
                                             )
ANTHONY THOMAS BROWN,                        )        Filed: Feb. 5, 2019
                                             )
       Respondent-Appellant.                 )

             APPEAL FROM THE CIRCUIT COURT OF BARRY COUNTY

                                  Honorable Robert Foulke

AFFIRMED

(Before Burrell, P.J., Rahmeyer, J., and Lynch, J.)

       PER CURIAM. In four points on appeal, Anthony Thomas Brown (“Father”)

challenges the transfer of venue of this case from the St. Charles County Circuit Court (“the

St. Charles Court”) to the Barry County Circuit Court (“the trial court”), along with the

resulting judgment (“the judgment”) that allowed Karen Marie Brown (“Mother”) to

relocate with the parties’ minor children and retain custody of them. Because Father has

failed to demonstrate any reason why the presumed-correct judgment of the trial court must

be reversed, we affirm.




                                                 1
                                      Governing Principles of Review

           We “must affirm the trial court’s judgment ‘unless there is no substantial evidence to

support it, unless it is against the weight of the evidence, unless it erroneously declares the

law, or unless it erroneously applies the law.’” Brown v. Brown, 423 S.W.3d 784, 787 (Mo.

banc 2014) (hereinafter “Brown I”) (quoting Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.

banc 1976)). “We defer to the trial court’s superior ability to assess the credibility of

witnesses and view all facts and reasonable inferences in [the] light most favorable to its

decision.” Dunkle v. Dunkle, 158 S.W.3d 823, 832-33 (Mo. App. E.D. 2005).

                                                   Background

           The marriage between Mother and Father was dissolved in Texas in 2006. Six

children were born of the marriage.1 The Texas dissolution decree effectively granted

Mother and Father joint legal and physical custody of the children, and Mother’s home was

designated as the children’s primary residence. In 2005, Mother moved to St. Charles

County, Missouri with the six children, and they were living there at the time the parties’

divorce decree was entered by the Texas court. Father was living in Texas at the time and

was a Captain in the United States Air Force.

           Shortly after the divorce, Father was reassigned to a base in Omaha, Nebraska, and

Father has been a Nebraska resident since 2006. In 2007, the Texas decree was registered as

a foreign judgment in the St. Charles Court. Mother and Father have engaged in extensive

litigation over the minor children since the Texas dissolution decree was entered. The most

notable change came in 2011, when the St. Charles Court amended the Texas decree and



1
    Four of the six children were emancipated at the time of trial.


                                                           2
awarded Mother sole legal custody of the children due to the parties’ demonstrated inability

to co-parent.2

         As relevant to this appeal, Mother notified Father in May 2012 that she intended to

relocate with the children from St. Charles County to Washburn, Barry County, Missouri.

One month later, Father filed in the St. Charles Court a “MOTION SEEKING AN

ORDER TO PREVENT RELOCATION[.]” Despite Father’s pending objection to the

relocation, Mother moved with the children to Washburn. Soon thereafter, in August 2012,

Father filed in the St. Charles Court “[Father]’S MOTION TO MODIFY” the judgment of

dissolution, alleging 21 continuing and substantial changes of circumstance that warranted

awarding Father sole legal and physical custody of the children.3

         In January 2013, Mother filed a “MOTION TO DECLINE JURISDICTION AND

FOR CHANGE OF VENUE” pursuant to section 452.3714 that asked the St. Charles Court

to transfer the case to Barry County. In support of that motion, Mother alleged the

following:

        Mother and the children were currently residing in Barry County and had resided
         there for the past six months;

        Father was currently residing in Nebraska and had been living there for the past
         seven years;

        St. Charles County was not a forum convenient to either party;

2
  In 2009, Father filed in St. Charles County a Family Access Motion, Motion for Contempt, and a Motion to
Modify where he asked for sole legal and physical custody of the minor children. Based on trial testimony
from the court-appointed psychologist, the children, Mother, Father, and the guardian ad litem (“GAL”), the
court found that there had been a substantial and continuing change of circumstances which justified a change
in custody. Specifically, the St. Charles Court found that Mother and Father had displayed an “inability . . . to
exercise joint legal custody[,]” and that “any further attempt at co-parenting would be futile.” The St. Charles
Court maintained joint physical custody with Mother and Father, and reluctantly gave sole legal custody to
Mother in an attempt to minimize any further damage from being inflicted on the children as a result of the
parties “efforts” at co-parenting.
3
  Mother filed a counter-motion pertaining to child support, but it is not at issue in this appeal.
4
  Unless otherwise indicated, all statutory references are to RSMo 2000, and all rule references are to Missouri
Court Rules (2018).


                                                        3
        Father would not be inconvenienced by moving the litigation to Barry County
         because he did not reside in St. Charles County or anywhere else in Missouri;

        Mother, Father, and the children did not have any significant contacts to St. Charles
         County; and

        The best interests of the children would be served by moving the litigation to Barry
         County because the children were in Mother’s care in Barry County, attended school
         in Barry County, and witnesses and evidence concerning the children were located in
         Barry County.

         The St. Charles Court entered an order on March 14, 2013 that granted Mother’s

“MOTION TO DECLINE JURISDICTION AND FOR CHANGE OF VENUE” and

transferred the case to Barry County because no party to the case resided in St. Charles

County, Mother and a majority of the parties’ children resided in Barry County, Father

resided in Nebraska, the witnesses necessary to the pending motion to modify lived in Barry

County, and the inconvenience to Father of litigating in Barry County was negligible as

compared to the inconvenience to Mother to litigate in St. Charles County.5

         In July 2013, Father filed a motion in the trial court “TO DECLINE

JURISDICTION AND FOR CHANGE OF VENUE TO ST. CHARLES COUNTY[.]”

The trial court denied the motion, and for the next four years, the case proceeded toward

trial. In May 2017, Mother again relocated with the children, this time from Barry County,




5
  Seven days after the St. Charles Court transferred the case to Barry County, Father filed “[Father]’S
MOTION TO RECONSIDER VACATE AND OR AMEND ORDER ENTERED MARCH 14, 2013[,]”
which was heard by a different St. Charles County judge. That judge stated that she was “not persuaded that
Barry County is a more appropriate forum” and entered an order on April 8, 2013 that purported to set aside
the transfer and keep the case in St. Charles County. The day after that order was entered, Mother filed a
“MOTION TO SET ASIDE” the order on the basis that, once the St. Charles Court transferred venue to
Barry County, St. Charles County lost jurisdiction to vacate its prior order of March 14, 2013 that transferred
venue to Barry County. The St. Charles Court agreed with Mother’s argument and set aside the April 8, 2013
order, stated that the March 14, 2013 order was in full force and effect, and thereby returned, or kept, venue in
Barry County.


                                                        4
Missouri to Pulaski County, Arkansas, and Mother and the children were living there at the

time of trial.

         The trial took place in Barry County on August 28 and 29, 2017. The judgment

found that no change of circumstances so substantial and continuing had occurred so as to

warrant a change in custody. It therefore continued joint physical custody of the minor

children with Father and Mother, with Mother’s address as the children’s primary residence,

and it maintained sole legal custody of the minor children with Mother. It also determined

that Mother’s relocation from St. Charles County to Barry County was made in good faith

and was in the children’s best interests, and it approved Mother’s latest relocation with the

children to Pulaski County, Arkansas. Additional background information will be recited as

necessary to address Father’s points on appeal.

                                                   Analysis

                                               Points 1 and 2

         We address together Father’s points challenging venue in Barry County. Point 1

claims the St. Charles Court erred in transferring venue to the trial court under section

452.371 because its findings were not supported by substantial evidence and the “factual

predicate” for granting relief was not met.6 Point 2 claims similar error with respect to the

trial court’s denial of his “MOTION TO DECLINE JURISDICTION AND FOR

CHANGE OF VENUE TO ST. CHARLES COUNTY[.]” We need not address Father’s

first point directed at the St. Charles Court because it became moot once the transfer to

Barry County was complete. At that point, the act could only be undone by the receiving



6
 While Father claims the St. Charles Court erred in transferring venue, his point merely recites black-letter law
and fails to “[e]xplain in summary fashion why, in the context of the case, those legal reasons support [his]
claim of reversible error” – a substantial violation of Rule 84.04(d)(1)(C).


                                                       5
court, i.e. the trial court. State ex rel. Missouri Pub. Serv. Comm’n v. Joyce, 258 S.W.3d
58, 61 (Mo. banc 2008). Therefore, any allegations of error regarding the transfer of venue

are properly attributed to the trial court, as Father does in his second point.7 Father argues

that the trial court erred in denying his “MOTION TO DECLINE JURISDICTION AND

FOR CHANGE OF VENUE TO ST. CHARLES COUNTY” because that ruling

misapplied sections 452.371 (regarding declining jurisdiction in a modification proceeding)

and 452.377 (the relocation statute) in that the trial court enabled Mother “to manipulate

venue, delay proceedings and thereby further establish and regularize the new residence she

had chosen, and make the litigation more difficult and expensive” for Father.

         Section 452.371 applies when a party in a “modification proceeding” claims that a

particular forum is inconvenient. Garner v. Garner, 27 S.W.3d 878, 879 (Mo. App. S.D.

2000). Section 452.371 constitutes a specific exception to the general rule that “the

intrastate transfer of venue on the basis that one forum is more convenient than another has

no application in this state.” State ex rel. Neville v. Grate, 443 S.W.3d 688, 692 (Mo. App.

W.D. 2014). See also State ex rel. Missouri Pub. Serv. Comm’n v. Joyce, 258 S.W.3d 58,

61 (Mo. banc 2008) (stating that specific venue provisions supersede general venue

provisions).

         Specifically, section 452.371 allows a court to decline to exercise jurisdiction in a

modification proceeding if it “finds that exercise of its jurisdiction would be clearly

inconvenient to either party to the proceeding.” In making that determination, the court is


7
  In support of his first point, Father argues that the transfer was erroneous because no evidence was presented
to the St. Charles Court in support of Mother’s motion for transfer, which was not self-proving. Before making
its ruling, the St. Charles Court heard argument from the attorneys in support of and in opposition to Mother’s
motion, and the court made reference to the parties’ pleadings as being relevant to its ruling. At no time during
that process did Father allege that evidence would need to be presented before the court could make its ruling.
Complaints of error not presented to the trial court cannot be raised for the first time on appeal. Brown I, 423
S.W.3d at 787.


                                                       6
required to consider the parties’ residence, the location of witnesses, and the “availability to

either party of another more convenient court with jurisdiction.” Section 452.371.1(1)-(3).

       If the court finds that it is an inconvenient forum and a court of another
       county is a more appropriate forum, and such court will accept jurisdiction of
       the case, the original court shall order a change of venue to the more
       appropriate forum and state the reasons for such change.

Section 452.371.3. We review these types of discretionary rulings for an abuse of

discretion. Chandler v. Multidata Sys. Int’l Corp., Inc., 163 S.W.3d 537, 546 (Mo. App.

E.D. 2005).

       Father concedes that Mother

       alleged facts that if proven would establish that she had taken up residence in
       Barry County, Missouri, that [Father] resided in Nebraska, that prospective
       witnesses lived “in and around Barry County,” and that litigation in the Barry
       County Circuit Court would be more convenient for her than litigation in the
       St. Charles County Circuit Court.

While he concedes that “[s]ection 452.371 standing alone would appear to authorize the

Barry County Circuit Court’s decision to deny [Father]’s motion and exercise jurisdiction in

the case[,]” Father argues -- without any supporting authority -- that the trial court was

obligated to “harmonize” section 452.371 with section 452.377, the relocation statute. He

claims that Mother improperly relocated with the minor children in violation of section

452.377 and should not be allowed to use that misconduct to her advantage in the venue

decision under section 452.371.

       The trial court denied Father’s “MOTION TO DECLINE JURISDICTION AND

FOR CHANGE OF VENUE TO ST. CHARLES COUNTY” after considering the

arguments of the parties, the statutory authority cited by the GAL, and the best interests of

the children. Considering Father’s concessions regarding the sufficiency of Mother’s

allegations, and the absence of any authority requiring the trial court to consider the sincerity



                                               7
of a party’s actions under the relocation statute8 when making a section 452.371

determination, we cannot say that the trial court abused its discretion in retaining jurisdiction

over the case. Point 2 is denied.

                                                   Point 4

         For ease of analysis, we address Father’s final points out of order. Point 4 claims the

trial court abused its discretion in “disregarding” evidence presented on behalf of Father by

Dr. Ann Duncan (“Dr. Duncan”), a clinical psychologist who had conducted a psychological

evaluation of Mother, because the trial court made that “ruling” without “setting forth a

tenable and reviewable basis” which was “arbitrary and precluded the [trial c]ourt from

making a reasonable and balanced determination of the children’s best interests.”

         Dr. Duncan was Father’s paid expert, and she allowed Father to be physically present

during her evaluation of Mother. While Dr. Duncan’s original February 2017 report did not

diagnose Mother with any personality disorder, Dr. Duncan later received additional

materials from Father that caused her to update her report and diagnose Mother -- four days

before trial -- with borderline personality disorder.

         Father argues that the trial court’s “decision to disregard Dr. Duncan’s testimony and

report cannot be reconciled with” its obligation “to fashion a custody order that served the

children’s best interests above any other value.” Father’s argument ignores the fact that the

trial court explicitly found Dr. Duncan not credible. With respect to her testimony, it stated:

                  The Court has a very difficult time understanding how Dr. Duncan
         felt that having Father physically present in the room during the tests and to
         be the only information provider for her report proper. The Court finds this
         to be one-sided and inappropriate. The [Court] questions the methods that
         Dr. Duncan used to obtain her alleged objective results. The Court finds Dr.
         Duncan not credible.

8
  We also note that in its judgment the trial court found that Mother’s relocations were made in good faith and
that her relocation notice complied with the requirements of the statute.


                                                       8
We are required to defer to the trial court’s determinations regarding credibility. White v.

Director of Revenue, 321 S.W.3d 298, 308 (Mo. banc 2010). What Father characterizes as

a “ruling” was actually a credibility determination made by the trial court, which we will not

reverse on appeal. “When evidence is contested by disputing a fact in any manner, this

Court defers to the trial court’s determination of credibility.” Id.

       Point 4 is denied.

                                            Point 3

       Father’s third point claims the trial court erred in failing to discharge the GAL and

appoint a replacement after receiving the GAL’s post-trial, written report because the GAL

“failed to discharge her duties under [section] 452.423 and other legal authority and the

Court thus was precluded from rendering the judgment best serving the interests of the

children[.]”

       This is not the first time that Father has challenged a GAL’s authority to participate

in the various proceedings involving the custody of the children. In a prior appeal, Father

asserted that the GAL did not have authority to participate in that appeal. Brown I, 423
S.W.3d at 787. In its opinion resolving the appeal, our high court refused to “delve into an

analysis” of Father’s arguments on appeal due to Father’s “failure to pursue this issue and

any potential remedies in the trial court[.]” Id. (citing Rule 78.09). The same circumstance

exists here -- Father did not argue to the trial court that the GAL should be removed from

the case and a new GAL appointed. Id.

       Father’s complaint in this appeal about the GAL is that she failed to include in her

report evidence of Mother’s “mental illness and damaging behavior” that Father asserts




                                                9
required the trial court to “discharge the [GAL], appoint a replacement, and refrain from

proceeding in the absence of competent investigation and report by the replacement [GAL].”

       The GAL filed her recommendations on September 18, 2017, approximately one

month after the trial. In response, Father filed a 27-page brief with the trial court titled

“[Father]’S RESPONSE TO REPORT OF [GAL].” In the response, Father noted

numerous alleged fallacies and oversights in the GAL’s methodologies and

recommendations, a result of which led Father to “suggest” to the trial court that “the GAL’s

recommendation that the primary residence of the minor children remain with Mother is an

opinion formed without substantial basis or in accordance with the rules, statutes, and

caselaw of this State.” Absent from all of this, however, was any request that the trial court

remove the GAL from the case and appoint a new one.

       Father also filed a 24-page after-trial motion titled “[Father]’S MOTION TO

VACATE, SET ASIDE, AND TRANSER CAUSE FOR NEW TRIAL OR, IN THE

ALTERNATIVE, TO AMEND ITS JUDGMENT IN CONFORMITY WITH THE

LAWS AND EVIDENCE PRESENTED[.]” Once again, this pleading failed to allege as

error the trial court’s failure to discharge the GAL and appoint a new one. As in Brown I,

Father had the ability to challenge the GAL’s authority to participate at the trial-court level

and failed to do so, and we will not address that argument for the first time on appeal. 423
S.W.3d at 787-88; Rule 78.09. See also Rouse v. Cuvelier, 363 S.W.3d 406, 421 (Mo. App.

W.D. 2012) (internal citations omitted).

       Point 3 is also denied, and the judgment of the trial court is affirmed.




                                               10